NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12051
SJC-12052

    ENGIE GAS & LNG LLC 1 vs. DEPARTMENT OF PUBLIC UTILITIES
                       (and another case 2).



             Suffolk.    May 5, 2016. - August 17, 2016.

  Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                            & Hines, JJ. 3



Department of Public Utilities. Practice, Civil, Review of
     order of Department of Public Utilities. Electric
     Company. Public Utilities, Electric company, Judicial
     review. Gas. Administrative Law, Judicial review,
     Rulemaking, Agency's authority, Rate regulation. Statute,
     Construction.




     Civil actions commenced in the Supreme Judicial Court for
the county of Suffolk on October 26 and November 2, 2015.


     1
       ENGIE Gas & LNG LLC (ENGIE) filed its petition under its
previous name, GDF Suez Gas NA LLC.
     2
       Conservation Law Foundation   vs.   Department of Public
Utilities.
     3
       Justice Cordy participated in the deliberation on this
case and authored this opinion prior to his retirement.
Justices Spina and Duffly participated in the deliberation on
this case prior to their retirements.
                                                                    2


     The cases were reported by Cordy, J.


     Thaddeus A. Heuer (Adam P. Kahn & Jesse Harlan Alderman
with him) for ENGIE Gas & LNG LLC.
     David K. Ismay for Conservation Law Foundation.
     Seth Schofield, Assistant Attorney General, for the
Attorney General.
     Thomas H. Hayman, Special Assistant Attorney General
(Francis R. Powell, Special Assistant Attorney General, with
him) for the Department of Public Utilities.
     Cheryl M. Kimball & Matthew A. Sanders, for NSTAR Electric
Company & others, amici curae, submitted a brief.


     CORDY, J.   These consolidated appeals are before us on a

single justice's reservation and report of challenges made to an

order of the Department of Public Utilities (department).   Those

challenges raise the question of the department's authority to

review and approve ratepayer-backed, long-term contracts entered

into by electric distribution companies for additional natural

gas pipeline capacity in the Commonwealth pursuant to G. L.

c. 164, § 94A, which requires gas and electric companies to

receive departmental approval for any contract for the purchase

of gas or electricity lasting longer than one year.

     The plaintiffs, ENGIE Gas & LNG LLC and Conservation Law

Foundation, contend that the order amounted to improper

rulemaking in violation of the Administrative Procedure Act,

G. L. c. 30A.    They also argue that the department's

determination that it has authority pursuant to G. L. c. 164,

§ 94A, to approve such contracts constitutes an error of law
                                                                   3


because it contravenes G. L. c. 164, § 94A, as amended through

St. 1997, c. 164 (restructuring act). 4

     We disagree that the order of the department is an

improperly promulgated rule or regulation.   We nevertheless

reach the statutory question presented by the plaintiffs, and

conclude that the order is invalid in light of the statutory

language and purpose of G. L. c. 164, § 94A, as amended by the

restructuring act, because, among other things, it would

undermine the main objectives of the act and reexpose ratepayers

to the types of financial risks from which the Legislature

sought to protect them. 5,6


     4
       Statute 1997, c. 164 (restructuring act), discussed infra,
restructured the electric utility industry, transforming "it
from a government-regulated monopoly, to 'a framework under
which competitive producers [would] supply electric power and
customers [would] gain the right to choose their electric power
supplier.'" Northeast Energy Partners, LLC v. Mahar Regional
Sch. Dist., 462 Mass. 687, 695 (2012), quoting St. 1997, c. 164,
§ 1 (c) (ii). Importantly, the restructuring act separated the
three utility services of generation, transmission, and
distribution, and deregulated the generation component in the
interests of competition. Northeast Energy Partners, LLC, supra
at 696. Companies providing transmission and distribution
services remain regulated by the State. Id.
     5
       Because we determine that the Department of Public
Utilities (department) erred in interpreting its authority under
G. L. c. 164, § 94A, we need not reach the question of Federal
law presented by ENGIE.
     6
       We acknowledge the amicus briefs submitted by the Attorney
General and by NSTAR Electric Company and Western Massachusetts
Electric Company, each doing business as Eversource Energy, and
Massachusetts Electric Company and Nantucket Electric Company,
each doing business as National Grid.
                                                                   4


     1.   Background.   The department regulates the rates that

both electric distribution companies 7 and local distribution

natural gas companies 8 may charge their customers (ratepayers).

G. L. c. 164, § 94A.    See Fitchburg Gas & Elec. Light Co.

v. Department of Pub. Utils., 460 Mass. 800, 801

(2011); Attorney Gen. v. Department of Pub. Utils., 453 Mass.
191, 192 (2009).

     In 2015, the Department of Energy Resources (DOER) filed a

petition asking the department to investigate the means by which

new natural gas delivery capacity 9 might be added to the New




     7
       An electric distribution company is the "arm of a utility
responsible for transmitting electricity from a generation
facility or power grid to the end consumer." Franklin W. Olin
College Of Eng'g v. Department of Telecomm. & Energy, 439 Mass.
857, 860 n.6 (2003). See G. L. c. 164, § 1 (defining
"[d]istribution company"). Electric distribution companies
provide two types of services: supply services and distribution
services. See NSTAR Elec. Co. v. Department of Pub. Utils., 462
Mass. 381, 381 (2012).
     8
       Local gas distribution companies "mak[e] and sell[] or
distribut[e] and sell[] . . . gas within the commonwealth."
See G. L. c. 164, § 1 (defining "[g]as company").
     9
       Prior to the Federal restructuring of interstate pipeline
service by the Federal Energy Regulatory Commission (FERC) (see
FERC Order No. 639, 18 C.F.R. Part 284 [Apr. 8, 1992]), gas and
the pipeline space, or "capacity," necessary to deliver it were
"bundled," or sold together. Once "unbundled," the department
recognized the distinction between the two elements of
interstate gas services as "blurred, at best" and established
that contracts for both would be similarly approved as
"contract[s] for the purchase of gas" pursuant to G. L. c. 164,
§ 94A, under the same "public interest standard." D.P.U. 94-
                                                                     5


England market in order to mitigate price volatility experienced

by ratepayers in the Commonwealth, especially in the winter

months.   See D.P.U. 15-37 (Oct. 2, 2015).   The DOER specifically

asked whether the department, pursuant to its authority under

G. L. c. 164, § 94A, could approve long-term contracts 10 by

Massachusetts electric distribution companies for the purchase

and resale of interstate natural gas pipeline capacity.    The

DOER stated that the ultimate goal of such purchases would be to

lower "gas constraint-driven high prices" for electricity in New

England by lowering the prices, particularly in the wintertime,

of wholesale electricity across the region.

     In support of its request, the DOER asserted that gas

pipeline constraints have caused unreasonably high winter

electric prices in New England.   Unlike local natural gas

distribution companies, which regularly contract for gas

capacity, electric generators that use natural gas to produce

electricity 11 are generally unwilling or unable to enter into

long-term contracts to secure firm gas capacity.   For these

generators, there is added risk for such contracting because


174-A, at 22-26 (Mar. 15, 1994). We therefore use the terms
"gas" and "gas capacity" interchangeably.
     10
       By the terms of G. L. c. 164, § 94A, any contract in
excess of one year constitutes a long-term contract.
     11
       Generation is "the act or process of transforming other
forms of energy into electric energy or the amount of electric
energy so produced." G. L. c. 164, § 1.
                                                                   6


there is no means by which they can be reasonably assured of

receiving enough revenue to cover the cost of securing the gas

capacity over the course of each year.   Pipeline companies, on

the other hand, are not willing to build new pipeline capacity

without having long-term contracts in place.   Thus, pipeline

companies do not have sufficient assurances such that they are

willing to build additional pipeline capacity for natural gas-

fired electric generators, despite the increasing natural gas

demand for heating and as a source of supply for electric power.

The DOER characterized this situation as a "mismatch" of needs

and incentives that requires a "solution."

     Under the DOER's proposal, (1) the department would

authorize, pursuant to G. L. c. 164, § 94A, electric

distribution companies to enter into contracts to purchase gas

pipeline transportation capacity to be funded by the

Commonwealth's ratepayers through rates set and approved by the

department; (2) the pipeline owners (which in this case will

include affiliates of electric distribution companies) will use

those transportation contracts to help finance the construction

of new gas pipeline capacity in the region; (3) after the

pipelines are expanded, the electric distribution companies will

release (resell) their contracted-for capacity to electric
                                                                   7


generators or "into the market"; 12 and (4) the release of that

capacity will increase gas supply and thus lower the wholesale

price of gas and electricity.

     Noting that the question was one of first impression, the

DOER asked the department to determine whether "(1) there is an

innovative mechanism for electric distribution companies . . .

or other suitable parties to secure new, incremental gas

delivery capacity into the region to the benefit of electric

ratepayers; (2) review for cost-recovery of [electric

distribution company] contracts for natural gas capacity by the

[d]epartment under G. L. c. 164, § 94A . . . is appropriate; and

(3) the standard of review the [d]epartment would apply to

contracts submitted for approval under that section should be

different."   The DOER stated that ratepayer-funded gas capacity

contracts entered into by electric distribution companies would

solve the "mismatch" problem by providing sufficient financial

assurance to pipeline companies to build new pipelines and

infrastructure in order to provide gas to natural gas-fired

electric generators.

     12
       Citing to Order Accepting and Suspending Tariff Record
and Establishing a Technical Conference, 154 FERC, ¶ 61,269
(Mar. 31, 2016), the Attorney General, in her brief, points out
that in order to release the contracted-for capacity to the
electric generation companies, the electric distribution
companies would first need to obtain a waiver from FERC, because
Federal law otherwise prohibits resellers from directing their
contracted capacity rights to a particular party unless FERC
grants a waiver. See also 18 C.F.R. § 284.8 (2015).
                                                                   8


      In response to the petition of the DOER, the department

opened an investigation into the means by which new natural gas

capacity might be added to the New England market, including

measures that electric distribution companies might pursue.

After considering input from stakeholders, including written

comments submitted by the plaintiffs, the department issued

D.P.U. 15-37, entitled, "Order Determining Department Authority

Under G. L. c. 164, § 94A" (order).    The department determined

that the plain language of § 94A provides the department with

the statutory authority to approve gas capacity contracts

entered into by electric distribution companies, so long as the

department first determines that such long-term contracts are in

the public interest.   D.P.U. 15-37, at 19, 43.   The department

further concluded that it could properly allow cost recovery for

the contracts, including the cost of building the necessary

pipeline infrastructure, through electric distribution

rates.   Id. at 12, 46.   The department additionally determined

that its findings were consistent with the restructuring act

because the contracts entered into by the electric distribution

companies would not result in the companies' reentry to

producing, manufacturing, or generating electricity at

wholesale, as contemplated by the restructuring act.     Id. at 26-

27.
                                                                     9


      The order further outlined the filing requirements and

standard of review applicable to future proceedings seeking

approval of ratepayer-backed contracts for gas capacity entered

into by electric distribution companies.      Id. at 36, 44-45.

Since issuing the order, the department has docketed three

petitions by electric distribution companies for the approval of

such contracts; however, none has been approved at this time.

The contemplated contracts are for a term of twenty years.

      In October and November, 2015, the plaintiffs filed

separate petitions in the Supreme Judicial Court for Suffolk

County pursuant to G. L. c. 25, § 5, asking that the order be

set aside on the ground that it is based on an erroneous

interpretation of law.    A consolidated hearing was held before

the single justice, who denied the motions for judgment of

default and reserved and reported the matters to the full

court. 13

      2.    Propriety of appeal.   We first consider whether this

appeal is properly before us.      The plaintiffs ask the court to

review the department's order pursuant to G. L. c. 25, § 5,

which authorizes "an appeal as to matters of law from any final

decision, order or ruling."    The department argues, however,


      13
       The plaintiffs also filed motions to stay the
department's order, D.P.U. 15-37 (Oct. 2, 2015) (order), which
would have halted the contract review process. The motions were
denied without prejudice.
                                                                     10


that the order is not the product of an adjudicatory proceeding,

nor did it adjudicate the rights of the plaintiffs; therefore,

it is not appealable under § 5.      See Providence & Worcester R.R.

v. Energy Facilities Siting Bd., 453 Mass. 135, 140 (2009) ("A

decision is 'final' for purposes of taking an immediate appeal

if it completely adjudicates the rights of the parties, leaving

nothing further to be decided").

     We previously have held that where, as here, an agency

determines that it has statutory authority to act, but has not

yet exercised that authority, "such a decision is not 'final'

for the purposes of judicial review under G. L. c. 25,

§ 5."     Id.   Nevertheless, we reach the merits of the question of

law submitted to us by the parties because "the case has been

fully briefed on the merits, . . . there is a public interest in

obtaining a prompt answer to the question, and . . . the answer

. . . is reasonably clear."       Id., quoting Brown v. Guerrier, 390
Mass. 631, 632 (1983). 14

        3.   Discussion.   General Laws c. 164, § 94A, provides in

relevant part that "[n]o gas or electric company shall hereafter

enter into a contract for the purchase of gas or electricity

covering a period in excess of one year without the approval of

the department, unless such contract contains a provision

     14
       In light of this conclusion, we do not reach the
plaintiffs' argument that the order was issued in violation of
the Administrative Procedure Act, G. L. c. 30A.
                                                                       11


subjecting the price to be paid thereunder for gas or

electricity to review and determination by the department in any

proceeding brought under [§ 93 or 94]."

     In its order, the department concluded that the plain

language of § 94A provides it with the authority to review and

approve "the purchase of gas or electricity" by "gas or electric

companies."   D.P.U. 15-37, at 19.     It reasoned that the word

"'or' . . . is used to list the entities (gas and electric

companies) and the products (gas and electric purchases) and

does not limit one type of company or one type of product."        Id.

Rather, the department ruled that the provision grants it broad

"authority over both electric and gas distribution companies,

without direct limiting language."      Id.   The department further

concluded that because the meaning of the statute could be

discerned from the plain language, the department need not

"consider legislative history or doctrines of statutory

construction."   Id.   Moreover, the department found that the

restructuring act did not present an impediment to electric

distribution companies contracting for natural gas capacity

subject to department review and approval because the framework

established by the department would not result in the electric

distribution companies' reentry to producing, manufacturing, or

generating electricity for sale at wholesale, as contemplated by

the restructuring act.    Id. at 27.    See St. 1997, c. 164, § 193.
                                                                       12


       The plaintiffs counter that this interpretation of § 94A

misapprehends the rules of statutory construction and is

inconsistent with the larger statutory context of c. 164, as

well as legislative policymaking embodied in the restructuring

act.

       a.    Standard of review.   We review the validity of a policy

adopted by an agency charged with implementing and enforcing

State statutes under the same two-part framework used to

determine whether regulations promulgated by an agency are

valid.      Franklin Office Park Realty Corp. v. Commissioner of the

Dep't of Envtl. Protection, 466 Mass. 454, 459-460 (2013).

First, we employ "the conventional tools of statutory

interpretation" to determine "whether the Legislature has spoken

with certainty on the topic in question."       Goldberg v. Board of

Health of Granby, 444 Mass. 627, 632–633 (2005).      Where the

court determines that a statute is unambiguous, we will reject

any agency interpretation that does not give effect to the

Legislative intent.      Franklin Office Park Realty Corp., supra at

460.

       If we conclude that "the Legislature has not directly

addressed the issue and the statute is capable of more than one

rational interpretation, we proceed to determine whether the

agency's interpretation may be reconciled with the governing

legislation" (quotation and citation omitted).       Biogen IDEC MA,
                                                                    13


Inc. v. Treasurer & Receiver Gen., 454 Mass. 174, 187 (2009).

We defer to the agency's interpretation insofar as it is

reasonable.    Franklin Office Park Realty Corp., 466 Mass. at

460.    Statutory interpretation, however, is ultimately the duty

of the courts, and the "principle of according weight to an

agency's discretion . . . is one of deference, not abdication,

and this court will not hesitate to overrule agency

interpretations of statutes or rules when those interpretations

are arbitrary or unreasonable" (quotations and citation

omitted).    Moot v. Department of Envtl. Protection, 448 Mass.
340, 346 (2007), S.C., 456 Mass. 309 (2010).

       Our interpretation is not limited only to determining a

statute's "simple, literal or strict verbal meaning" but also

considers a statute's "development, [its] progression through

the legislative body, the history of the times, prior

legislation, contemporary customs and conditions and the system

of positive law of which they are part . . ."    Kain

v. Department of Envtl. Protection, 474 Mass. 278, 286 (2016),

quoting Oxford v. Oxford Water Co., 391 Mass. 581, 588 (1984).

       Applying these rules to the statutory language at issue, we

conclude that the department erred in determining that § 94A, as

amended by the restructuring act, authorizes the department to

review and approve ratepayer-backed, long-term contracts for gas

capacity entered into by electric distribution companies.
                                                                   14


     b.   Section 94A.   The parties do not dispute that § 94A has

traditionally been construed by the department to apply to gas

company purchases of gas and electric company purchases of

electricity.    Nonetheless, the department argues, nothing in the

plain language of the provision prohibits the department from

approving long-term contracts by electric distribution companies

for gas. 15   Moreover, the department insists that because the

language is unambiguous, the court need not employ the usual

canons of statutory construction.

     The plaintiffs ask the court to read § 94A distributively

in accordance with the canon reddenda singula singulis, also

known as the rule of the last antecedent, see Ross, A Rule of

Last Resort:    A History of the Doctrine of the Last Antecedent

in the United States Supreme Court, 39 Sw. L. Rev. 325, 325


     15
       In its order, the department provided a single basis for
its authority to approve long-term gas contracts by electric
distribution companies: the language of G. L. c. 164, § 94A.
See D.P.U. 15-37, at 14, 17-21. See id. at 15 n.16 (expressly
rejecting declining to address other potential bases for
authority). On appeal, however, the department provides several
other potential bases of statutory authority for its conclusion,
including G. L. c. 164, §§ 69I, 76, 93, and 94. We do not
specifically consider these statutory bases, as they were not
relied on in the department's order, and the court will not
otherwise "supply a reasoned basis for the [department’s] action
that the agency itself has not given" (citation omitted), NSTAR
Elec. Co. v. Department of Pub. Utils., 462 Mass. at 387. We
nonetheless reject the department's arguments with respect to
these provisions insofar as we determine that the over-all
statutory scheme of G. L. c. 164 supports the plaintiffs'
interpretation of § 94A as prohibiting the type of contracts
contemplated by the department's order.
                                                                   15


(2009), which states that "[w]here a sentence contains several

antecedents and several consequents, courts read them

distributively and apply the words to the subjects which, by

context, they seem most properly to relate."    2A N.J. Singer &

S. Shambie, Statutes and Statutory Construction § 47:26 (7th ed.

2014).   Applying this canon to the text, the plaintiffs argue

that the parallel uses of the word "or" in the first sentence of

§ 94A can be read only in a manner that authorizes the

department to approve electric company contracts for the

purchase of electricity, and gas company contracts for the

purchase of gas.

     The department argues, however, that we must disregard this

maxim because the court uses aids of statutory construction only

where the words of the statute are ambiguous.   This argument

misapprehends the task of statutory interpretation.   The court

does not determine the plain meaning of a statute in isolation,

but rather concludes that a statute is unambiguous only after

"consider[ing] the specific language of a statute in connection

with the statute as a whole and in consideration of the

surrounding text, structure, and purpose of the Massachusetts

act," Custody of Victoria, 473 Mass. 64, 73 (2015), in light of

the "standard rules of statutory construction and grammar"

(citation omitted).   Rowley v. Massachusetts Elec. Co., 438
Mass. 798, 802 (2003).
                                                                     16


     Whether the rule of the last antecedent is characterized as

a rule of construction or one of grammar, it is the type of

intrinsic aid we regularly use to discern the meaning of a

statute.     Although application of the rule here supports the

plaintiffs' reading of the statute as prohibiting the

department's review and approval of gas capacity contracts by

electric distribution companies, it is not dispositive, because

the rule "is not an absolute and can assuredly be overcome by

other indicia of meaning."     Barnhart v. Thomas, 540 U.S. 20, 26

(2003).

     It is true, as the department points out, that the language

of § 94A does not expressly forbid it from reviewing and

approving contracts by electric distribution companies for gas.

Nor, however, does the language clearly permit such activity.

See Entergy Nuclear Generation Co. v. Department of Envtl.

Protection, 459 Mass. 319, 331 (2011) ("Where . . . the scope of

agency authority is at issue, we must determine whether the

agency is acting within the powers and duties expressly

conferred upon it by statute and such as are reasonably

necessary to carry out its mission" [quotation and citation

omitted]).    Thus, to the extent that "the language is not

conclusive as to the Legislature's intent, we may seek guidance

from the legislative history."     Commonwealth v. Garrett, 473
Mass. 257, 260 (2015).    Moreover, taking this history together
                                                                   17


with the development of § 94A and its place with the larger

statutory framework of G. L. c. 164, we conclude that the

Legislature did not intend to authorize the department to

approve the contracts contemplated in its order, but rather

intended, with limited exceptions, to regulate the gas and

electric utilities differently.

     We begin by describing G. L. c. 164, § 94A, as it was

originally enacted in 1926.   The provision stated:   "No electric

company shall hereafter enter into a contract for the purchase

of electricity covering a period in excess of three years

without the approval of the department . . . ."   St. 1926,

c. 298.   Section 94A was enacted to address concerns that newly

consolidated "interlocking companies" would enter into contracts

"for the interchange of electricity," and that the department

might have to accept those non-arms' length transactions in

later-filed electricity rate cases.   See 1926 House Doc. No.

153, at 2.

     Concerns remained, however, about how the expansion of

holding companies and the consolidation of electric utilities

under them would impact ratepayers.   In light of these concerns,

the Legislature created a special commission to investigate the

control and conduct of public utilities in the Commonwealth.

See Report of the Special Commission on Control and Conduct of

Public Utilities (commission), 1930 House Doc. No. 1200, at 7
                                                                    18


(1930 special report).     Unlike a similar report prepared in 1925

that recommended the enactment of § 94A, but did not reference

gas companies in the relevant discussion, see 1926 House Doc.

No. 153, at 2, the commission was instructed to investigate both

electric and gas companies.    1930 special report, supra at 7-9.

The special report reflects apprehensions about the

consolidation of independent operating companies, and how those

consolidations might unjustly increase ratepayer cost for gas

and electricity.    Id. at 15-16, 34, 46-47, 52-53, 68-69, 240-

241.

       The report informs our understanding of the history of

§ 94A, as it reveals why the Legislature sought to extend St.

1926, c. 298, to gas companies:    the commission predicted that

the same concerns about electric companies would arise with

respect to gas companies as well.    Id. at 41-42.   Finding that

St. 1926, c. 298, provided "valuable protection against

excessive charges for electricity," the report recommended

extending the existing statute to cover gas company contracts

for the purchase of gas.    See id. at 67-68.   Importantly, the

special report did not appear to contemplate gas company

purchases of electricity or electric company purchases of gas.

To the contrary, the text of the special report supports the

plaintiffs' position that the electric and gas industries were

regulated separately.    See, e.g., id. at 74 ("There is no
                                                                    19


necessary connection between the two kinds of business"); id. at

15 n.2, citing G. L. c. 164, §§ 22, 23 ("An electric company

could not deal in gas under any circumstances").   The

recommended bill was enacted in May, 1930, and appears in

substantially the same form today.   Compare St. 1930, c. 342,

with G. L. c. 164, § 94A.   Following the 1930 amendment, § 94A

provided:   "No gas or electric company shall hereafter enter

into a contract for the purchase of gas or electricity covering

a period in excess of two years without the approval of the

department . . ." (emphasis supplied).   St. 1930, c. 342. 16

     The department and the plaintiffs offer competing

interpretations of this history.   The department argues that

this history does not support any finding of legislative intent

to restrict the commodities to be purchased by utilities, or the

types of contracts that would be subject to department review,

but rather only to limit the power of the holding companies that

had come to dominate the gas and electric industries.    Thus, in

the department's view, the concerns that prompted the amendment

arose from a desire to protect ratepayers from excessive rates,

with no indication that the department should be limited in its

     16
       The statute was further amended in 1941 to change the
contract period from two years to one year. St. 1941, c. 400.
At the time of the 1930 amendment, the Legislature had already
used the "gas or electric company" or "gas or electricity"
construction numerous times elsewhere in G. L. c. 164. G. L.
(Ter. Ed.) c. 164 (1932), §§ 5, 11, 15-18, 30, 34, 42-43, 45-46,
55-56, 58, 60-69, 78-79, 81-84, 89, 92-96, 116-117, 124-125.
                                                                   20


ability to review any type of commodity contract by any type of

utility company.

     The plaintiffs disagree, and argue that the introduction of

the new language in the 1930 amendment did not alter or expand

the meaning of existing and unchanged statutory language because

the Legislature did not express any intent to do so.     See Foster

v. Group Health Inc., 444 Mass. 668, 674 (2005) ("provisions of

[an] amendatory act [are] to be considered together with

provisions of [the] original act").   Thus, they argue, the 1930

amendment was not made with the intent to expand electric

company contracting authority to include the purchase of gas,

but rather to expand the department authority to regulate gas

company contracts for gas in addition to electric company

contracts for electricity.

     We agree, and conclude that the history and development of

the statute supports the plaintiffs' distributive reading of the

terms "gas or electric."   In light of the history, as well as

the different regulatory treatment of gas and electric

utilities, it is apparent that the addition of the term "gas" to

§ 94A was not meant to expand the department's authority to

review any type of commodity contract by any type of utility,

but rather to ensure that gas companies were not free to engage

in the types of transactions that might harm ratepayers when

electric companies were prohibited from doing so.
                                                                  21


     Moreover, our conclusion that the Legislature intended to

regulate gas and electric utilities differently is supported by

other language in the statute, including the express, non-

overlapping definitions of "gas company" and "electric company,"

even if the corporate entity engaging in one of those defined,

regulated businesses is "subsequently authorized" to also

perform the other function.   See G. L. c. 164, §§ 1, 8A. 17


     17
       General Laws c. 164, § 1, defines an electric company as
follows:

     "a corporation organized under the laws of the commonwealth
     for the purpose of making by means of water power, steam
     power or otherwise and for selling, transmitting,
     distributing, transmitting and selling, or distributing and
     selling, electricity within the commonwealth, or authorized
     by special act so to do, even though subsequently
     authorized to make or sell gas; provided, however, that
     electric company shall not mean an alternative energy
     producer; provided further, that a distribution company
     shall not include an entity which owns or operates a plant
     or equipment used to produce electricity, steam and chilled
     water, or an affiliate engaged solely in the provision of
     such electricity, steam and chilled water, where the
     electricity produced by such entity or its affiliate is
     primarily for the benefit of hospitals and nonprofit
     educational institutions, and where such plant or equipment
     was in operation before January 1, 1986; and provided
     further, that electric company shall not mean a corporation
     only transmitting and selling, or only transmitting,
     electricity unless such corporation is affiliated with an
     electric company organized under the laws of the
     commonwealth for the purpose of distributing and selling,
     or distributing only, electricity within the commonwealth."

     A gas company is defined as "a corporation organized for
the purpose of making and selling or distributing and selling,
gas within the commonwealth, even though subsequently authorized
to make or sell electricity; provided, however, that gas company
shall not mean an alternative energy producer." Id.
                                                                   22


Indeed, the department's own order acknowledges the "different

regulatory treatment of a [local distribution gas company] and

[electric distribution companies]."   D.P.U. 15-37, at 43.

      The larger statutory context in which the term "gas or

electric" is used extensively in G. L. c. 164 is also

instructive.   For example, G. L. c. 164, § 116, gives a duly

authorized officer or employee of "a gas or electric company

. . . [the right to] enter any premises supplied with gas or

electricity by such company for the purpose of examining or

removing the meters, pipes, wires, fittings and works for

supplying or regulating the supply of gas or electricity and of

ascertaining the quantity of gas or electricity consumed or

supplied" (emphasis added).   In an emergency, fire and police

officers must allow such an authorized representative "of a gas

or electric company . . . to enter any area or building in order

to shut off the gas or electricity, which is or may become a

source of danger to the public" (emphasis added).   G. L. c. 164,

§ 116A.   See G. L. c. 164, § 93 (granting department authority,

on notice and investigation following written complaint "either

as to the quality or price of the gas or electricity sold and

delivered, . . . [to] order any reduction or change in the price

or prices of gas or electricity or an improvement in the quality

thereof" [emphasis added]); G. L. c. 164, § 76A (department has

authority to supervise affiliate of both gas and electric
                                                                  23


companies with respect to extent of their activities that

"affect the operations of" any gas or electric company they are

affiliated with, directing that "[s]uch relations, transactions

and dealings, including any payments by a gas or electric

company to such an affiliated company for services or materials

and supplies which enter into the manufacture, distribution or

sale of gas or electricity, shall be subject to review and

investigation by the department in any proceeding brought under

[G. L. c. 164, §§ 93-94]" [emphasis added]).

     The department, however, argues that reading the words "gas

or electricity" distributively throughout G. L. c. 164 would

lead to absurd results that could not have been intended by the

Legislature.   The department notes that it may authorize an

electric company to "engage in the business of a gas company"

and a gas company "to engage in the business of an electric

company" if it "deems the public convenience will be promoted

thereby" pursuant to G. L. c. 164, § 8A.   Thus, the department

argues, if the court were to adopt the distributive reading of

c. 164 suggested by the plaintiffs, a gas company authorized to

engage in the sale of electricity pursuant to G. L. c. 164,

§ 8A, for example, would not be required to report accidents

caused by electricity it supplied where someone was killed (see

G. L. c. 164, § 95); would be unable to enter any area or

building to shut off electricity which is or may become a source
                                                                  24


of danger to the public (see G. L. c. 164, § 116A); and would be

unable to stop service to a person who failed to pay his or her

electricity bill (see G. L. c. 164, § 124).

     These arguments are not persuasive.   The "absurdities"

identified by the department are easily resolved by consistently

treating "gas companies" and "electric companies" separately

throughout c. 164, as required by their statutory definitions.

Moreover, if a gas company were to amend its corporate charter

and obtain approval from the department under G. L. c. 164,

§ 8A, to also engage in the business of an electric company, as

the department hypothesizes, it would plainly also meet the

statutory definition of "electric company" pursuant to G. L.

c. 164, § 1, and so would expressly be subject to the statutory

provisions cited to by the department.

     A final factor supports our conclusion that the Legislature

did not intend to authorize the department to approve electric

distribution company contracts for gas capacity and vice versa.

Although we defer to an agency's reasonable interpretation of a

statute it is charged with enforcing, "[t]he appropriate weight

(of such interpretation), in a particular case, will depend on a

variety of factors, including whether the agency participated in

the drafting of the legislation . . . , whether the

interpretation dates from the enactment of the legislation, and

whether it has been consistently applied" (citations
                                                                    25


omitted).   Board of Educ. v. Assessor of Worcester, 368 Mass.
511, 515-516 (1975).

      In this case, we have not located (nor has the department

identified) any instance of the department approving, pursuant

to § 94A, a contract for electricity by a gas company, or a

contract for gas by an electric company in the eighty-six year

period since the 1930 amendment.   Moreover, before issuing the

order, the department had never interpreted § 94A to authorize

its approval of such contracts; to the contrary, its prior

orders suggest that the department also had adopted a

distributive construction of the statute's language with the

term gas relating to gas companies and the term electricity

relating to electric companies.    See, e.g., D.P.U. 95-67, at 21

(Oct. 10, 1995) ("G. L. c. 164, § 94A, requires gas and electric

companies to file for [d]epartment approval all contracts for

the purchase of gas or electricity of a duration greater than a

year" [emphasis added]); D.T.E. 02-50, at 2 (Sept. 23, 2002)

(same); D.P.U. 86-247, at 7 (Dec. 4, 1987) ("Under [§] 94A, any

electric company who contracts for the purchase of electricity

for a period in excess of one year must submit the contract for

review").   The department's order here thus represents a

significant departure from its own history of administering
                                                                     26


§ 94A and its separate treatment of the gas and electric

utilities. 18

     In light of these considerations, we conclude that the

department erred in interpreting § 94A as authorizing it to

review and approve ratepayer-backed, long-term contracts by

electric distribution companies for gas capacity (or contracts

by gas companies).

     c.   Restructuring act of 1997.     We further conclude that

the department's interpretation of § 94A is untenable in light

of the 1997 restructuring act, which amended G. L. c. 164 ("An

Act relative to restructuring the electric utility industry in

the Commonwealth, regulating the provision of electricity and

other services, and promoting enhanced consumer protections

therein").      "Any judicial review of agency action embodies the

principle that an agency has no inherent authority beyond its

enabling act and therefore it may do nothing that contradicts

such legislation."      Globe Newspaper Co. v. Beacon Hill

Architectural Comm'n, 421 Mass. 570, 586 (1996).       For the

     18
       See also 220 Code Mass. Regs. §§ 11.00 (2016)
(department's rules governing restructuring of electric industry
silent as to whether restructured electric distribution company
being able to purchase gas or be compensated therefor); D.P.U.
94-174-A, at 1-2 (Mar. 15, 1994) (in designing and establishing
"single standard based on the public interest" to be applied to
all gas commodity contracts -- for both the gas itself, and for
the pipeline capacity necessary to transport it -- the
department entertained comments only from, included analysis
only regarding, and designed the standard only for, gas
companies).
                                                                   27


reasons discussed herein, we determine that the department's

approval of ratepayer-backed, long-term contracts by electric

distribution companies for gas capacity contradicts the

fundamental policy embodied in the restructuring act, namely the

Legislature's decision to remove electric distribution companies

from the business of electric generation.

      Prior to the passage of the restructuring act, electric

companies were vertically integrated monopolies, controlling the

generation, transmission, and distribution of electricity.

See Northeast Energy Partners, LLC v. Mahar Regional Sch. Dist.,

462 Mass. 687, 695 (2012).   Recognizing that "the interests of

consumers [could] best be served by an expedient and orderly

transition from regulation to competition in the generation

sector consisting of the unbundling of prices and services and

the functional separation of generation services from

transmission and distribution services," St. 1997, c. 164,

§ 1 (m), the Legislature enacted the act to separate these three

utility services and open the supply of generation services to

competition.   Northeast Energy Partners, LLC, supra at 696-697.

This functional separation of services, which limited a

"'company's ability to provide itself an undue advantage in

buying or selling services in competitive markets,' was regarded

as a necessary first step in moving toward 'a fully competitive
                                                                      28


generation market based on customer choice.'"     Id. at 697,

quoting D.P.U. 95–30, at 16 (Aug. 16, 1995).

     The restructuring act also removed "the business of

producing, manufacturing, or generating electricity," from the

department’s supervisory authority.   See St. 1997, c. 164,

§§ 189, 193.   Following the transfer by Commonwealth utilities

of all generation facilities to separate ownership, no portion

of the business of a generating company could "be subject to

regulation as a public utility or as an electric company."      St.

1997, c. 164, § 193; G. L. c. 164, § 1A (e).

     Additionally, by deregulating the generation component of

the electric utility industry, electric distribution companies

were discharged from their duties to plan for, build, and

operate or profit from the making and selling of electricity.

Instead, the business of electric distribution companies is to

plan for, build, and operate distribution infrastructure (e.g.,

poles, wires, and substations); deliver electricity; and be

compensated for doing so.   See, e.g, G. L. c. 164, § 1, inserted

by St. 1997, c. 164, § 187 (defining "[d]istribution company,"

"[d]istribution service," and "[d]istribution facility").

     Recognizing the circumscribed role of electric distribution

companies after the restructuring act, the department exempted

them from their prerestructuring act business obligations

relating to fuel management and power planning.    First, in 1998,
                                                                     29


the department acknowledged that the electric distribution

companies would no longer be buying fuel for power plants or

recovering from ratepayers the cost of fuel.     Accordingly, the

department exempted electric distribution companies from the

previous fuel procurement and cost recovery program under G. L.

c. 164, § 94G.    D.T.E. 98-13, at 4 (Feb. 20, 1998). 19

     The department also exempted electric distribution

companies from G. L. c. 164, § 69I, which had imposed a power

planning requirement on the electric utilities, and instead

directed distribution companies to focus exclusively on

distribution.    D.T.E. 98-84, at 1-2 (Aug. 10, 1998).     Section

69I had required electric companies to assess expected customer

electricity demand over a ten-year period and ensure that they

would have the right fuel and infrastructure mixture to serve

that expected demand. 20   In exempting electric distribution


     19
       As relevant here, G. L. c. 164, § 94G, required companies
to demonstrate to the department that their plans to procure
fuel for their power plants would "maintain sufficient reserves
of power for purposes of reliability and efficiency." G. L.
c. 164, § 94G (a). Section 94G (a) also allowed electric
companies to recover their fuel costs from customers and adjust
the rate based on fluctuations in fuel prices. See generally
Consumers Organization for Fair Energy Equality, Inc. v.
Department of Pub. Utils., 368 Mass. 599, 601-602 (1975).
     20
       In relevant part, G. L. c. 164, § 69I, required that
electric companies file biennial forecasts of the electric power
needs and requirements of its market area for the ensuing ten-
year period. D.T.E. 98-84/EFSB 98-5, at 1 (Aug. 8, 2003).
Prior to the restructuring act, the department used this device
to regulate electric companies' "procurement of and cost
                                                                   30


companies from § 69I, the department recognized that the

restructuring act relieved such companies from their obligation

to "forecast[], plan[], solicit[] and procur[e] long-term

electricity supplies for their customers."    D.T.E. 98-84, at 1

(Aug. 10, 1998).

     Thus, the department's exemption of electric distribution

companies from both §§ 94G and 69I signaled its recognition that

electric distribution companies were leaving all aspects of the

generation business, including not only power plant

construction, but also the planning and fuel management aspects

of generation.

     Moreover, in restructuring the electric industry by

removing electric distribution companies from the business of

electric generation, the Legislature "shifted the risks of

generation development from consumers to generators" to

"insulate[] [consumers] from construction, operational, and

price risks . . . inherent in commodity rate regulation."

D.P.U. 12-77, at 28 (Mar. 15, 2013).    See D.T.E. 98-84, at 2

(Aug. 10, 1998) ("A market framework based on competition . . .

will mean that the economic consequences of building too many

power plants will be borne directly by investors, rather than

ratepayers").    Through the restructuring act, the Legislature



recovery associated with . . . resources to meet [their
customers' electricity needs." Id.
                                                                    31


sought to shift such risk away from ratepayers, who had been

forced to pay higher rates for electricity as a result of

"excessive investments" in expensive and poorly managed long-

lived infrastructure projects.   Black & Pierce, The Choice

Between Markets and Central Planning in Regulating the U.S.

Electricity Industry, 93 Colum. L. Rev. 1339, 1344-1345, 1386

(1993). 21

     In this case, the department's interpretation of § 94A not

only would permit electric distribution companies to purchase

resources related to supply of electric generation (in this

case, natural gas capacity), but also would allow the department

to regulate such activity and to shift the associated costs to

ratepayers.   We agree with the plaintiffs that such activity

would undermine the main object to be accomplished by the

restructuring act, i.e., to move from a regulated electricity

supply market to an open and competitive market for power.    See

St. 1997, c. 164, § 1 (f).   Further, an interpretation of § 94A


     21
       See, e.g., Attorney Gen. v. Department of Pub. Utils.,
390 Mass. 208, 219, 222, 228-229 (1983) (affirming department
decision that authorized electric company to recover, through
increased rates, costs it incurred in later abandoned Pilgrim II
nuclear power plant). See also Norwood v. Federal Energy
Regulatory Comm'n, 80 F.3d 526, 530-531 (D.C. Cir. 1996)
(affirming, in part, FERC decision to allow nuclear plant
operator to recover costs for prematurely closed nuclear plant
based in Rowe, Massachusetts); Cost of Seabrook Plant Begins to
Hit Customers, N.Y. Times, Feb. 1, 1987
(describing Massachusetts ratepayer costs associated with
construction of Seabrook nuclear power plant).
                                                                   32


that includes approval of pipeline capacity contracts by

electric distribution companies would contradict the specific

statutory provisions put in place under G. L. c. 164 to account

for the divestiture of all generation assets by electric

distribution companies.   See, e.g., G. L. c. 164, § 1G.

Accordingly, this interpretation would give rise to an

inconsistent body of regulatory law.   See D.T.E. 98-84/EFSB 98-5

(exempting electric distribution companies from G. L. c. 164,

§ 69I, and rescinding 220 Code Mass. Regs. §§ 10.00); D.T.E. 98-

13 (exempting electric distribution companies from G. L. c. 164,

§ 94G).

     Perhaps most importantly, however, the department's order

would reexpose ratepayers to the very types of risks that the

Legislature sought to protect them from when it enacted the

restructuring act.   Both the DOER and the department noted that

gas-fired generating businesses are unwilling to assume the

risks associated with long-term gas pipeline capacity contracts

because there "is no means by which they can" assure recovery of

those contract costs.   Shifting that risk onto the electric

ratepayers of the Commonwealth, however, is entirely contrary to

the risk-allocation design of the restructuring act.

     Equally unavailing is the department's finding that the

order does not contravene the policy embodied in the

restructuring act because it does not allow the use of ratepayer
                                                                  33


funds to construct a power plant.    D.P.U. 15-37, at 27.   As

prior decisions by this court and the department make clear,

power plant construction is only one aspect of the electric

generation market, and in enacting the restructuring act, the

Legislature sought to separate all aspects of generation from

all aspects of distribution.   See, e.g., D.T.E. 98-13, at 4;

D.T.E. 98-84, at 1.

     Moreover, the department itself has recognized that fuel

procurement and planning is an integral component of the

generation business, as evidenced by its exemption of electric

distribution companies from § 69I.    Indeed, by some estimations,

fuel-related costs constitute seventy-five per cent of a natural

gas-fired plant's generation costs.    3 World Scientific Handbook

of Energy 72 (G.M. Crawley ed., 2013).    Accordingly, prior to

the enactment of the restructuring act, the department required

electric companies to consider both the type and amount of fuel

they would use to generate power when they calculated whether

they could supply enough electricity to match expected demand.

We agree with the plaintiffs that if the restructuring act does

not allow electric distribution companies to finance investments

in electric generation, it cannot be reasonably interpreted to

permit those companies to invest in infrastructure unrelated to

electric distribution service.   Accordingly, we reject the

department's reasoning.   See Cardin v. Royal Ins. Co. of Am.,
                                                                    34


394 Mass. 450, 456-557 (1985) (agency's interpretation of

statute "hardly persuasive where [it] violates the language and

policy of the statute," [quotation and citation omitted]).

     The department's interpretation of the statute as

permitting electric distribution companies to shift the entire

risk of the investment to the ratepayers is unreasonable, as it

is precisely this type of shift that the Legislature sought to

preclude through the restructuring act.   Contrast D.P.U. 12-77,

at 28 (Mar. 15, 2013) ("The legislation restructured the

electric industry in the state by providing incentives to

investor-owned electric distribution companies to divest their

generating assets and by adopting a competitive market structure

for the generation and purchase of electricity.   This

restructuring shifted the risks of generation development from

consumers to generators, who are better positioned to manage

those risks").

     Our interpretation of the restructuring act is supported by

the Legislature's own actions since the law's enactment.    That

is, where the Legislature has sought to override the risk

allocation policy of the act, it has done so expressly.    First,

in 2008, through enactment of the Green Communities Act, St.

2008, c. 169, the Legislature directed electric distribution

companies to seek proposals from renewable energy developers,

and, if they received reasonable proposals, to enter into
                                                                    35


ratepayer-backed long-term contracts to buy the renewable power.

See St. 2008, c. 169, § 83.    The Legislature concluded that such

contracts were necessary to "facilitate the financing of

renewable energy generation facilities."    Alliance to Protect

Nantucket Sound, Inc. v. Department of Pub. Utils. (No. 1), 461
Mass. 166, 168 (2011).    Importantly, in enacting the Green

Communities Act, the Legislature explicitly provided the

department with the authority to review and approve the

ratepayer-backed renewable energy contracts.    St. 2008, c. 169,

§ 83 ("[a]ll proposed contracts shall be subject to the review

and approval of the department of public utilities").

     The Green Communities Act represents a legislatively

created exception to the restructuring act's general prohibition

on electric distribution companies owning generation assets.      To

facilitate promotion of renewable energy in the Commonwealth,

the Legislature allowed each distribution company to construct,

own, and operate twenty-five megawatts of solar energy before

January 1, 2009, and 50 megawatts after January 1, 2010.

St. 2008, c. 169, § 58.    Section 58 further provided that an

electric distribution company had to obtain prior approval for

cost recovery from the department in order to recover

construction costs of a solar generation facility.    Id.

Although the statute has since been amended, it continues to
                                                                   36


provide an express, limited exemption from the restructuring

act.    See St. 2012, c. 209, § 17.

       Second, in 2012, the Legislature enacted "An Act relative

to competitively priced electricity," in which it authorized the

department to order electric distribution companies in the

Northeastern Massachusetts/Boston load zone (NEMA) to solicit

proposals for electricity generation, and if they received

reasonable proposals, to enter into ratepayer-backed long-term

contracts to buy the generation for use in the NEMA load zone.

St. 2012, c. 209, § 40.    This provision explicitly permitted the

department to review and approve any resulting contracts if the

department determined that they were justified.    Id.

       These actions by the Legislature represent a clear decision

to depart from the policy choice to remove electric distribution

companies from the business of generation, as expressed in the

restructuring act, in very specific circumstances.    Here, the

department's stated motive in issuing the order is to correct a

perceived failure of market-based incentives to encourage

wholesale generators to contract for adequate pipeline capacity.

However, its means of doing so, namely by reallocating risk onto

the ratepayers, is clearly prohibited by legislative policy.

Thus, no matter how salutary the department may claim its policy

aims to be, its order contravenes the fundamental policy

embodied in the restructuring act and cannot stand.      See Utility
                                                                   37


Air Regulatory Group v. Environmental Protection Agency, 134 S.

Ct. 2427, 2446 (2014) (agency authority to interpret ambiguities

in enabling statute "does not include a power to rewrite clear

statutory terms to suit its own sense of how the statute should

operate"); Wakefield Teachers Ass'n v. School Comm. of

Wakefield, 431 Mass. 792, 802 (2000) (fundamental policy

decisions are province of Legislature, and not coordinate

branches of government).

     4.   Conclusion.   We conclude that the department erred in

interpreting G. L. c. 164, § 94A, as amended by the 1997

restructuring act, as authorizing it to review and approve

ratepayer-backed, long-term contracts by electric distribution

companies for natural gas capacity.    Accordingly, the

department's order is vacated.

                                      So ordered.